NO. 12-14-00279-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CHARDONE' PRICE,                                 §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
       Appellant attempts to appeal the judgment adjudicating guilt in a burglary case. We
dismiss for want of jurisdiction.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice
of appeal is filed within thirty days after sentence is imposed in open court.     TEX. R. APP. P.
26.2(a)(1). When, as here, a motion for new trial is timely filed, the notice of appeal must be
filed within ninety days after sentence is imposed in open court. TEX. R. APP. P. 26.2(a)(2).
Appellant’s sentence was imposed in open court on June 23, 2014, and he timely filed a motion
for new trial. Therefore, Appellant’s notice of appeal was due to have been filed on or before
September 22, 2014. However, Appellant did not file his notice of appeal until September 24,
2014, and did not file a motion for extension of time to file the notice of appeal as permitted by
Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court may extend
time for filing notice of appeal if, within fifteen days after deadline for filing notice of appeal,
appellant files notice of appeal in trial court and motion complying with Texas Rule of Appellate
Procedure 10.5(b) in appellate court).
       On December 2, 2014, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file the notice of appeal
as permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before December 12, 2014, the information filed in this appeal was amended to
show the jurisdiction of this court. On December 12, 2014, Appellant filed a motion to extend
the time for filing his notice of appeal to September 24, 2014. However, his motion was not
filed on or before October 7, 2014 (fifteen days after the deadline for filing the notice of appeal)
as required by Rule 26.3. Therefore, the motion is untimely and must be overruled. See TEX. R.
APP. 26.3.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, Appellant’s motion for extension of time to file the notice of appeal is overruled,
and the appeal is dismissed for want of jurisdiction.
Opinion delivered January 7, 2015.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 7, 2014


                                         NO. 12-14-00279-CR


                                      CHARDONE' PRICE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1289-13)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.